Exhibit 4 AGREEMENT THIS AGREEMENT is made on theday of October 2008 between: 1. Hill Street Trustees Limited of 22 Grenville Street St Helier Jersey JE4 8PX Channel Islands in its capacity as trustee of The Quan Gung ‘86 Trust (the "Trustee"); 2. Hung Lay Si Co Limitedwhose registered office is at 4th Floor, Century Yard, Cricket Square, Elign Avenue PO Box 32322, George Town Grand Cayman Islands British West Indies (the "Company"); and 3. Merle A. Hinrich of 22/F Vita Tower A 29 Wong Chuk Hang Road Aberdeen Hong Kong ( "MAH"). The Company, MAH and the Trustee are hereinafter jointly referred to as the "Parties". WHEREAS (A) Pursuant to a Share Purchase Agreement (the “Share Purchase Agreement") dated 23rd November 2003 entered into by the Parties MAH purchased from the Company 13,667,132 unpaid common shares ("the Purchase Shares") of US$0.01 in Global Sources Ltd of Canon’s Court, 22 Victoria Street, Hamilton, Bermuda (“GSL”) for a total purchase price of US $109,337,056("the Purchase Price"). (B) Pursuant to the Agreement the Purchase Price is payable by MAH on the earlier of the date of death of MAH or 23rd November 2013 or on such earlier date as MAH may decide. (C) By way of security for payment of the Purchase Price MAH granted to the Company a security interest over 17,675,353 common shares of US$0.01 in GSL ("the Security Shares"), which shares include the Purchase Shares by a Security Agreement (the “Security Agreement”) executed by the Parties on the 23rd November 2003. (D) MAH now wishes to repay a part of the Purchase Price by transferring to the Company 5,600,000 common shares of US$0.01 in GSL ("the Consideration Shares") at an agreed value of US$7per share. NOW THEREFORE IT IS AGREED as follows: 1.
